Citation Nr: 0517235	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-09 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than March 29, 1995 
for the award of a 100 percent evaluation for bipolar 
disorder.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1975 to 
June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  A Notice of Disagreement was received 
later in January 2003.  A Statement of the Case was issued in 
February 2003.  A timely appeal was received later in 
February 2003.  


FINDINGS OF FACT

1.  By decision dated December 28, 2000, the Board granted 
the veteran an earlier effective date of March 29, 1995, for 
a 100 percent schedular evaluation for bipolar disorder.  

2.  The veteran has not appealed the Board's December 28, 
2000 decision to the Court of Appeals for Veterans Claims, 
nor has he moved the Board for reconsideration or moved to 
revise the Board's decision on the grounds of clear and 
unmistakable error in establishing March 29, 1995 as the 
effective date for the current evaluation of his service-
connected bipolar disorder.


CONCLUSION OF LAW

As a matter of law, an effective date prior to March 29, 
1995, for the award of 100 percent evaluation for bipolar 
disorder is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 5110, 
7111, 7266 (West 2002); 38 C.F.R. §§ 3.159, 3.400, 20.1000, 
20.1100, 20.1400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, although VCAA notice was sent to the 
veteran in July 2004 and February 2005, the Board finds that 
VA was not required to comply with the VCAA's notice and duty 
to assist provisions because, as discussed below, there is no 
legal basis for the veteran's claim.  Accordingly, no further 
notification and/or assistance is required under the VCAA.  
VAOPGCPREC 5-2004 (June 23, 2004).  


II.  Analysis

In August 2002, the veteran filed a claim for an earlier 
effective date of his bipolar disorder, claiming that the 
effective date should start in March 1980 when he first filed 
his claim for a mental disorder.  In December 2002, the 
veteran filed what appears to be a Notice of Disagreement 
with the effective date of the 100 percent evaluation of his 
bipolar disorder, claiming that it should be June 5, 1978, 
the date of his discharge from service.  He also states, 
however, that he feels that all his previous medical 
evidence, rating decisions and appeals should reflect that 
his effective date be earlier than what the Board decision 
dated December 28, 2000 set.  

A brief procedural history is warranted for full 
understanding of the reasons behind this decision.  The 
veteran separated from service on June 5, 1978.  On June 9, 
1978, the veteran filed a claim for service connection for a 
nervous condition.  By VA examination, he was diagnosed with 
an immature personality, and the RO, therefore, denied him 
service connection by rating decision dated in October 1978, 
because immature personality is not a disability by law.  The 
veteran appealed that decision, and in June 1980 the Board 
affirmed the denial of service connection.

The veteran has tried multiple times to reopen his claim, the 
last time in March 1995.  The RO denied that claim in October 
1996 on the ground that the veteran failed to present new and 
material evidence, and the veteran appealed.  In September 
1998, the RO granted the veteran service connection for 
bipolar disorder and evaluated it as 50 percent disabling 
effective March 29, 1995, the date of the filing of the claim 
to reopen.  The veteran filed what appeared to be a Notice of 
Disagreement with the September 1998 decision in October 
1998, describing the issue as "Increase rating - Bipolar 
disorder (include intertwined issue of IU)."  The RO 
construed this letter as a new claim for an increased rating 
of the veteran's service-connected bipolar disorder.  In a 
March 1999 rating decision, the RO granted the veteran an 
increased disability rating to 70 percent effective December 
19, 1998.  Later that month, the veteran filed a Notice of 
Disagreement seeking an earlier effective date.  The 
veteran's appeal was properly perfected, and a 
videoconference hearing was held before a member of the Board 
in August 2000.  

In December 2000, the Board rendered a decision granting the 
veteran a 100 percent schedular rating for his bipolar 
disorder, effective from March 29, 1995.  The record does not 
show that the veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (CAVC).  

As set forth above, in August 2002 and December 2002, the 
veteran filed claims seeking an earlier effective date back 
to March 1980 and June 1978, respectively.  In January 2003, 
the RO denied the veteran's claim for an earlier effective 
date; thereafter, the veteran filed a Notice of Disagreement 
with the January 2003 rating decision.  In February 2003, the 
RO issued a Statement of the Case.  The veteran filed a 
timely substantive appeal later in February 2003, and the 
case is now before the Board on appeal.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400 (2004).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a).  
The implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of 
the claim or the date entitlement arose, whichever is the 
later."  38 C.F.R. § 3.400.  

Applicable regulatory and statutory provisions stipulate that 
the effective date for an award of service connection based 
on a claim reopened after final disallowance will be the date 
of receipt of the application to reopen, or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(r); see also 38 U.S.C.A. § 5110(a) 

The Board finds that, as a matter of law, the veteran's claim 
for an earlier effective date must be denied.  38 C.F.R. 
§ 20.1100 states that all Board decisions are final on the 
date stamped on the face of the decision.  The date stamped 
on the decision establishing March 29, 1995 as the effective 
date of the 100 percent award for the veteran's bipolar 
disorder is December 28, 2000, and thus the Board's decision 
was final on that date.  

The veteran's remedies to challenge the December 2000 Board 
decision are to file an appeal to the CAVC pursuant to 
38 U.S.C.A. § 7266, file a motion for reconsideration 
pursuant to 38 C.F.R. § 20.1000, or file a motion to revise 
the Board's decision pursuant to 38 U.S.C.A. § 7111 and 
38 C.F.R. § 20.1400 on the grounds of clear and unmistakable 
error.  There is no provision in the law for filing an appeal 
of the Board's decision that established the effective date 
with the RO.  

An appeal with the CAVC must be initiated by filing a Notice 
of Appeal (NOA) with the CAVC within 120 days after the date 
on which the notice of the Board's decision is mailed.  
38 U.S.C.A. § 7266(a).  There is no evidence in the file 
suggesting that the veteran filed a NOA with the CAVC within 
the 120 days after December 28, 2000, the date the Board's 
decision was mailed to the veteran.  See 38 C.F.R. § 20.1100 
(date of mailing is date stamped on the face of the 
decision).  The time for filing a NOA has expired, and, 
therefore, this remedy is no longer available to the veteran.

The second remedy available to the veteran to challenge the 
Board's decision is for the veteran to file a motion for 
reconsideration with the Board.  Reconsideration of an 
appellate decision may be accorded at any time by the Board  
on motion by the appellant or his representative upon 
allegation of obvious error of fact or law, upon discovery of 
new and material evidence in the form of relevant records or 
reports of the service department concerned, or upon 
allegation that an allowance of benefits by the Board has 
been materially influenced by false or fraudulent evidence 
submitted by or on behalf of the appellant.  The record does 
not reflect that the veteran has filed such a motion.

The third remedy available to challenge the Board's decision 
is for the veteran to file a motion to revise on the grounds 
of clear and unmistakable error (CUE) pursuant to 38 C.F.R. 
§ 20.1400 et. seq.  CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  Review of CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).  To warrant revision of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. 
§ 20.1403(c).  

Rather than utilize one of these remedies in his pursuit of 
an earlier effective date for his bipolar disorder, the 
veteran filed his claim for an earlier effective date with 
the RO.  Since the Board's December 2000 decision is final, 
the veteran's new claim for an earlier effective date filed 
with the RO can only be construed as one to reopen.  The law 
makes it clear, however, that, even if the veteran can 
demonstrate that his disability predated March 29, 1995, he 
still cannot obtain an effective date earlier than the 
reopened claim's application date in August 2002.  See 
Leonard v. Nicholson, 403 F.3d 1333 (2005).  Absent a showing 
of clear and unmistakable evidence, the veteran cannot 
receive disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date.  Id.  As 
stated above, the veteran has not filed a motion to revise on 
the grounds of clear and unmistakable evidence with the 
Board.

The Board acknowledges that the veteran feels that his 
current bipolar disorder is the same condition as the 
previously diagnosed personality disorder, and that he was 
misdiagnosed earlier.  This is not, however, a ground upon 
which VA can grant an earlier effective date.  

For the foregoing reasons, the veteran's appeal is denied.


ORDER

Entitlement to an effective date earlier than March 29, 1995 
for the award of a 100 percent evaluation for bipolar 
disorder is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


